Citation Nr: 9932773	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a left ankle 
disability currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for status post left 
inguinal hernia repair and status post right inguinal hernia 
repair, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for a left hydrocele, 
status after hydrocelectomy, currently rated as 10 percent 
disabling. 

4.  Entitlement to a total disability rating for compensation 
based on unemployability of the individual.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1945.

As a preliminary matter, the Board of Veterans' Appeals 
(Board) notes that the procedural history of this case 
indicates some confusion as to which rating decisions are on 
appeal.  In a June 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denied, inter alia, a compensable rating for recurrent 
left inguinal herniorrhaphy and the veteran appealed that 
issue.  In a June 1992 RO rating decision, the RO assigned a 
10 percent rating for the condition and then apparently 
closed the appeal.  Where the claimant has filed a notice of 
disagreement as to an RO rating decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does 
not, under the principles set forth in Hamilton v. Brown, 
4 Vet. App. 528 (1993), abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, with 
respect to that issue, the Board will consider entitlement to 
an increased rating for status post left inguinal hernia 
repair for the entire appeal period.  This appeal also arises 
from a March 1996 RO rating decision that denied an increased 
evaluation for a left ankle condition and denied a 
compensable evaluation for hydrocelectomy.  Lastly, the 
veteran has also appealed an August 1998 RO rating decision 
that denied entitlement to individual unemployability.  

At a hearing before a member of the Board in March 1999, the 
veteran raised the issue of secondary service connection for 
bladder cancer.  As this issue has not yet been developed for 
appeal, but is inextricably intertwined with the issue of a 
total disability rating for compensation based on 
unemployability of the individual (TDIU), it will be 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issues decided has been obtained by the 
RO.

2.  Left ankle ankylosis at zero degrees of dorsiflexion is 
more closely approximated; ankylosis in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity is not demonstrated.

3.  The service-connected bilateral inguinal hernia 
disability is currently manifested by a postoperative 
recurrent hernia on the left; a small, postoperative, 
recurrent or unoperated, irremediable left inguinal hernia, 
not well supported by truss, or not readily reducible, is not 
shown.  

4.  The service-connected right inguinal hernia was 
surgically repaired in 1995 and has not recurred.  

5.  Post-surgery inguinal scars are not shown to be tender 
and painful, poorly nourished, or with repeated ulceration, 
nor are they shown to cause any functional limitation. 

6.  Current objective findings of the veteran's left testicle 
disability include tenderness to palpation and diffuse left 
testicle swelling approximating edema.

7.  There is no objective clinical evidence of left testicle 
stasis pigmentation, eczema or other symptom equivalent 
thereto.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for left ankle 
ankylosis are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5010-5270, 5271 (1998).

2. The criteria for an evaluation greater than 10 percent for 
bilateral inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7338, § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

3.  The criteria for a 20 percent evaluation for a left 
testicle disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.104, 
Diagnostic Code 7120, 4.115b, Diagnostic Code 7523 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are capable of substantiation 
and therefore are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.


I.  Residuals of Left Ankle Fracture

A.  Factual Background

The veteran's service medical records indicate that he 
fractured his left ankle in a parachute-landing fall in 1944 
and was medically discharged at a later date.  In October 
1947, the RO established service connection for a left ankle 
fracture and assigned an initial 10 percent rating under 
Diagnostic Code 5271.  Effective from December 1947, the 
rating was reduced to noncompensable and remained so until 
August 1964 when an increased 10 percent rating was assigned.  

A February 1991 VA treatment report notes increasing left 
ankle pain with decreasing range of motion.  There was zero 
degrees of dorsiflexion, 30 degrees of plantar flexion, 20 
degrees of inversion and 10 degrees of eversion.  X-rays 
showed arthritic changes.  In a June 1991 rating decision, 
the RO assigned a 20 percent rating under Diagnostic Code 
5271-5010 and recharacterized the disability as residuals of 
left ankle fracture, distal end of the tibia, with traumatic 
arthritis.  

In May 1995, the veteran reported decreased range of motion 
of the left ankle.  

During a December 1995 VA joints examination, the veteran 
reported worsening left ankle pain extending into the calf, 
primarily weather related.  The examiner noted that the 
veteran did not wear a brace or a cane but that he walked 
with a slight limp on the left.  The examiner found 15 
degrees of dorsiflexion possible at the left ankle.  The 
veteran apparently resisted further motion of the left ankle 
due to pain and the examiner noted that the reported ranges 
of motion were therefore largely estimated.  There was about 
20 degrees of planter flexion.  There was also some bilateral 
decrease of subtalar joint motion; however, the examiner felt 
that some of that might have been due to voluntary muscle 
contraction by the veteran.  There was some minimal posterior 
fibular swelling on palpation, but it was not considered 
significant.  The forefoot exhibited normal range of motion.  
The calves were equal in circumference but the left ankle's 
circumference was 25.5 cm compared to 24.0 cm on the right.  
Muscle strength was reported as definitely 5/5.  The veteran 
was able to stand on his heels and toes.  X-rays showed some 
heterotopic ossification in the distal tibiofibular 
interspace and some ossicles in the area of the lateral 
malleolus.  The diagnosis was status post possible grade 3-
sprained ankle with minimal radiological changes and pain.  

In March 1997, the veteran testified before an RO hearing 
officer that he had weather related pain and swelling in the 
left ankle.  He testified that he could no longer work at his 
trade as a carpenter because ankle pain precluded climbing on 
scaffolding.  He recalled that the pain and swelling had 
increased around 1960 when arthritis was first found.  He 
further explained that ankle pain alone would not have 
precluded all forms of carpentry work, but it would have 
precluded heavy work.  

During an April 1997 VA joints examination, the veteran 
complained of pain and stiffness in the left ankle.  The 
report notes that the veteran walked with an antalgic gait to 
the left but appeared to be in no acute distress.  The left 
ankle showed diffuse swelling without redness, increased 
temperature, or scar formation.  There was medial and lateral 
joint line tenderness on deep palpation.  There were 5 
degrees of left plantar flexion and zero degrees of 
dorsiflexion.  X-rays showed mild degenerative changes.  The 
diagnosis was status post fracture with post-traumatic 
arthritis. 

During a January 1998 VA joints examination, the veteran 
again complained of pain and stiffness in the left ankle.  
The examiner noted review of the claims file.  The 
examination report notes that the veteran was in no acute 
distress and walked without an antalgic gait.  The left ankle 
showed diffuse swelling without deformity, redness, increased 
temperature, scar formation.  There was slight lateral joint 
line tenderness and tenderness at the tibiofibular 
syndesmosis to deep palpation.  There was no evidence of 
crepitus, instability, or false motion.  Drawer sign was 
negative.  There were 5 degrees of left plantar flexion and 
zero degrees of dorsiflexion compared to 30 degrees and 10 
degrees on the right, respectively.  X-rays showed mild 
degenerative changes at the tibiotalaris joint.  The 
diagnosis was status post fracture with post-traumatic 
arthritis.  The examiner opined that neither a nervous 
condition, right inguinal hernia, nor right ankle pain was 
causally related to the left ankle disability.  

In May 1998, the veteran reported that his left ankle was 
swollen every day.  He also reported an abnormal gait, 
instability and limitation of motion.  His spouse reported 
that he could not work due to all of his disabilities.  

VA outpatient reports received at various times did not 
supply significant information concerning the left ankle. 

In March 1999, the veteran testified before the undersigned 
member of the Board that he walked with an exaggerated limp 
on the left and that he could not walk long distances.  He 
also felt secondary problems in the right leg.  He reported 
that he could lower the left foot but he could not lift it at 
all. 

During the hearing, the veteran's representative mentioned 
that the veteran's counseling/evaluation/rehabilitation 
folder was associated with the veteran's claims files and 
that information in the folder indicated that the veteran 
could not lift heavy objects or stand for long periods. 

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations and 
the Board must consider all regulations that could reasonably 
apply.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592-594 (1995). 

In DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that, in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  See also 
38 C.F.R. § 4.59 (1998). 

Ankylosis of either ankle in plantar flexion less than 30 
degrees warrants a 20 percent evaluation.  Ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees warrants a 30 percent evaluation.  
Ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity warrants a 
40 percent evaluation.  See 38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5270 (1998).  

Moderate limitation of motion of either ankle warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  See 38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (1998).

Both the April 1997 and January 1998 VA examination reports 
indicate that left ankle dorsiflexion was limited to zero 
degrees and plantar flexion had decreased to 5 degrees.  X-
rays confirmed traumatic arthritis of the left ankle joint.  
The veteran testified that he could not lift the left foot at 
all.  Based on the above, the RO assigned a 20 percent rating 
for marked limitation of motion, the maximum rating available 
under Diagnostic Code 5271.  In Johnson v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court held that the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 require consideration of 
additional functional impairment due to pain unless the 
veteran is already receiving the maximum available rating for 
limitation of motion of the joint.  Because the clinical 
evidence indicates that the total range of motion of the left 
ankle is only 5 degrees, the Board invokes DeLuca and finds 
that, with pain, the veteran's left ankle disability is the 
functional equivalent of ankylosis.  Therefore, the Board 
will consider a rating under Diagnostic Code 5270, for 
ankylosis of the joint.  

According to 38 C.F.R. § 4.71, Plate II, the range of motion 
of a normal ankle joint is 65 degrees, as the ankle flexes 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  The veteran's left ankle exhibits a total range of 
motion of 5 degrees and is limited in dorsiflexion to zero 
degrees.  Although the veteran's left ankle is not completely 
rigid, the Board notes that with only 5 degrees of motion, 
ankylosis at zero degrees of dorsiflexion is approximated.  
Because a 30 percent rating is available for ankylosis at 
zero degrees of dorsiflexion, the Board finds that the 
requirements for a 30 percent schedular rating under 
Diagnostic Code 5270 have been more closely approximated in 
this case.  Because the evidence of record does not 
demonstrate ankylosis in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, a 
maximum (40 percent) rating for ankylosis cannot be assigned.  

II.  Increased Rating for Bilateral Inguinal Hernia

A.  Factual Background

The veteran's service medical records indicate that he 
underwent left herniorrhaphy and varicocelectomy in August 
1945.  In November 1945, diagnoses of hernia, inguinal, left, 
cause undetermined, indirect, reducible, incomplete, cured; 
and, varicocele, congenital, left, severe, cured were made.  
In October 1947, the RO established service connection for 
left herniorrhaphy and assigned an initial noncompensable 
rating.  In December 1964, service connection for left 
hydrocelectomy was established and a noncompensable rating 
was assigned following a period of hospitalization for which 
a 100 percent temporary rating had been assigned.  A May 1985 
rating decision assigned another temporary 100 percent rating 
effective from January to May 1985 for recurrent left 
inguinal herniorrhaphy.  The rating decision notes that 
elective repair of the hernia had been performed for the 
third time.  Following the temporary total rating, a 
noncompensable rating was continued.  

An August 1990 VA examination report notes a well-healed, 
non-tender surgical scar in the left inguinal area.  The 
veteran reported that he had been told that he had some signs 
of a right inguinal hernia; however, there was no evidence of 
hernia on either the left or right.  

VA treatment reports received in April 1991 note a recent 
complaint of pain and swelling in the right inguinal region 
and status post left herniorrhaphy.  A March 1991 report 
noted a small direct right inguinal hernia.  

In a June 1991 RO rating decision, a noncompensable rating 
for recurrent left inguinal herniorrhaphy was continued under 
Diagnostic Code 7338.  As noted in the introduction, the 
veteran appealed the noncompensable rating.

In his July 1991 notice of disagreement, the veteran reported 
that during a practice parachute jump in England in 1944, he 
injured his left groin area and was operated on for left 
groin rupture.  He reported that after returning to the 
United States, the rupture reopened and surgery was performed 
again.  In 1965, the rupture again required surgery and 
caused him to loose his job in construction.  By 1979, he was 
forced to take early retirement because of pain and in 1985, 
the rupture reopened.  He reported that currently, the 
swelling in his groin caused extreme discomfort.

In May 1992, the veteran testified before an RO hearing 
officer that he needed another hernia operation.  He reported 
current swelling on the right side with pain on both sides.  
He reported that he had worn a truss belt for a few days 
after each operation.  

In June 1992, the RO assigned a 10 percent rating for 
recurrent left inguinal herniorrhaphy on the basis of 
recurring hernia on the left.  Service connection for right 
inguinal hernia was denied on the basis of no medical 
evidence of relationship between the right inguinal hernia 
and the left inguinal hernia.  

In June 1995, the veteran submitted additional VA clinical 
reports.  These reports reflect a January 1985 VA 
hospitalization for left inguinal hernia repair times three.  
The report notes that during surgery a dilated left 
testicular vein was discovered.  

In September 1995, the veteran underwent a right inguinal 
hernia repair and a December 1995 VA alimentary appendages 
examination report notes firm healing on the right side and 
no other relevant abnormalities. 

In March 1996, the RO denied an increased rating for left 
inguinal hernia.

In an April 1996 letter to the RO, the veteran explained that 
after the inguinal swelling returned in 1994 he lost his 
carpentry job and currently worked at a menial job driving 
for an auto dealership.  He felt that his disability 
warranted an increased rating. 

In March 1997, the veteran testified before an RO hearing 
officer that he had had six hernia operations, two in service 
and four since then.  He testified that he had lost his job 
and his home because of this surgery. 

According to an April 1997 VA testes examination report, the 
examiner opined that the right inguinal hernia was causally 
related to the service connected left inguinal hernia.  The 
examiner noted that there was no tenderness in the area and 
the scars from bilateral inguinal herniae appeared to be 
intact and that there was no sign of infection.

In September 1997, the veteran reported that he had lost 
several jobs over the years because of recurrent hernias.  

In November 1997, the RO received additional VA clinical 
reports.  These reports reflect resection of a urinary 
bladder tumor in September 1997

A December 1997 VA digestive systems examiner opined that it 
was at least as likely as not that multiple left inguinal 
repairs put additional stress on the abdominal wall, which in 
turn caused the right inguinal hernia.  The examiner noted 
that the inguinal herniae were in a repaired state and those 
reparations were currently holding.  The diagnoses were 
recurrent left-sided inguinal hernia; new right-sided 
inguinal hernia surgically repaired in July 1995; and, 
bladder neoplasm, surgically removed.

In March 1998, the RO established service connection for 
right inguinal hernia repair secondary to left inguinal 
hernia.  A 100 percent temporary evaluation based on surgery 
and convalescence was assigned effective from July 24, 1995 
to September 1, 1995 and a 10 percent was assigned for 
bilateral herniae thereafter under Diagnostic Code 7338.  

In May 1998, the veteran reported that he could not work 
because of his recurring herniae.  He indicated that his VA 
doctors told him not to work and that a New York State labor 
department official reported that there were no jobs for him 
because of his disability.

In March 1999, the veteran testified before the undersigned 
member of the Board that he had several hernia operations 
over the years and lost several good paying carpentry jobs as 
a result.  He had been a foreman at Henderson Brothers.  He 
reported occasional use of a truss, but he said that he had 
not used it in many years.  He denied any pain from inguinal 
area as well as any bulging.  He reported that the scars had 
not caused any problems. 
 
During the hearing, the veteran's representative quoted a 
statement of the veteran's VA vocational rehabilitation 
counselor who had said, "The veteran has a vocational 
impairment because he cannot lift any heavy objects and he 
could not stand for extended periods of time.  The veteran's 
service connected disabilities materially contribute to these 
vocational impairments because these restrictions are 
manifestations of his hernia conditions and his ankle 
condition...he has not worked at all since 1990..."

B.  Legal Analysis

With regard to the veteran's service-connected bilateral 
inguinal herniae, the Board notes that inguinal hernia is 
evaluated under Diagnostic Code 7338.  Under that Diagnostic 
Code, a 60 percent evaluation is warranted when the hernia is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  When the disability is small, 
postoperative recurrent or unoperated irremediable, not well 
supported by truss, or not readily reducible, a 30 percent 
evaluation is warranted.  Postoperative recurrent hernia, 
readily reducible and well supported by truss or belt 
warrants a 10 percent evaluation.  When the hernia is not 
operated, but remediable, a noncompensable evaluation is 
warranted.  A noncompensable evaluation is also warranted 
when the hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

The Board finds that the left inguinal hernia is currently 
manifested by a postoperative recurrent hernia.  The most 
recent examination report indicates that both sides were in a 
repaired state and the repairs were holding.  The veteran 
reported that he had worn a truss.  The RO has assigned a 10 
percent rating under Diagnostic Code 7338 and the Board finds 
that the symptoms do not indicate that the requirements for 
the next higher rating are met, i.e. a small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible inguinal hernia is not shown 
by the evidence of record.  

The right inguinal hernia has been clinically shown since 
March 1991 when a small, direct hernia was noted on VA 
examination.  It was surgically repaired in July 1995 and a 
100 percent rating was assigned for the surgery and 
convalescence period.  The right inguinal hernia has not 
recurred and except for the July 1995 surgery and 
convalescence period, the right inguinal hernia has not met 
the criteria for a compensable evaluation.  Therefore the 10 
percent rating for bilateral involvement cannot be assigned.

Under the provisions of Diagnostic Code 7804, a scar that is 
tender and painful on objective demonstration warrants a 10 
percent rating.  Under Diagnostic Code 7803, a 10 percent 
evaluation is also warranted for a scar that is superficial, 
poorly nourished, with repeated ulceration.  Additionally, 
under Diagnostic Code 7805, scars may also be rated based 
upon limitation of function of the part affected.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. §§ 4.10, 
4.118, Diagnostic Codes 7803, 7804, 7805.  The evidence of 
record does not indicate that there are any current symptoms 
or functional limitation associated inguinal surgery scars 
nor has the veteran claimed such.  Therefore, a separate 
rating for surgery scars cannot be assigned.  

III.  Increased Rating for Left Testicle Disability

A.  Factual Background

The veteran's service medical records indicate that he 
underwent left varicocelectomy in August 1945.  In November 
1945, a diagnosis of varicocele, congenital, left, severe, 
cured was made.  In October 1947, the RO found that the left 
varicocele was not related to active service; however, in 
December 1964 service connection for left hydrocelectomy was 
established and a noncompensable rating was assigned after a 
period of hospitalization for which a 100 percent temporary 
rating had been assigned.  A January 1965 RO rating decision 
continued the noncompensable rating for residuals of a left 
hydrocelectomy under Diagnostic Code 7599. 

An August 1990 VA examination report notes increased left 
testicle size as a residual of left hydrocelectomy.  The left 
testicular mass was reportedly twice a large as the right.  
The mass did not transmit light and was non-tender.  

In June 1995, the veteran submitted additional VA clinical 
reports including a January 1985 left inguinal herniorrhaphy 
report that notes that a left varicocele was discovered 
during surgery.  Also among those reports is a March 1995 VA 
sonography report reflecting a small right hydrocele and a 
cystic area behind the left testicle believed to be a left 
varicocele.  

In March 1996, the RO denied a compensable rating for 
hydrocelectomy.

In March 1997, the veteran testified before an RO hearing 
officer that at the time of his 1995 right inguinal 
herniorrhaphy, he had an infection in his testicles.  The 
remainder of his testimony was not relevant to the left 
testicle claim. 

According to an April 1997 VA testes examination report, the 
veteran reported that at the time of his 1995 right inguinal 
hernia, he was told that he had a testicle infection.  The 
examiner noted that the veteran reported testicular pain on 
squeezing the testicles.  The left testicle was currently 
"diffusely enlarged" compared to the right.  The examiner 
noted tenderness on the left that appeared to be a 
varicocele.  The examiner noted that it was not possible to 
determine whether there was any atrophy of the right 
testicle.  The diagnosis was testicular asymmetry with 
enlargement of the left testicle.  

In a May 1997 RO rating action, the hearing examiner assigned 
a 10 percent rating under Diagnostic Code 7599-7120 for left 
hydrocele with possible varicocelectomy, effective from June 
1996. 

In November 1997, the RO received additional VA clinical 
reports.  These reports reflect resection of a urinary 
bladder tumor in September 1997.  Also noted is a September 
1997 report indicating recent episodes of gross hematuria and 
epididymitis.  A urinary tract infection was found and 
treated and it was noted that the left testicle was less 
tender.  

A December 1997 VA digestive systems examiner noted that the 
veteran reported a small hydrocele.  The examiner noted that 
the veteran did not have lethargy, weakness, anorexia, or 
weight loss or gain.  He did not have increased urinary 
frequency, hesitancy, or stream dysuria.  The examiner noted 
the history of TURB (transurethral resection of bladder) and 
follow-up cystoscopy.  There was no indication of a history 
of recurrent urinary tract infections, renal colic or bladder 
stones, acute nephritis, need for catheterization, special 
dietary needs, or medications.  Neither the loss of a 
creative organ nor atrophy of a testicle was shown.  The only 
abnormality was the presence of a small left hydrocele. 

In March 1998, the RO continued a 10 percent for the left 
testicle condition.  The RO based the assigned rating as 
analogous to varicose veins under Diagnostic Code 7599-7120. 

In March 1999, the veteran testified before the undersigned 
member of the Board that he had continued swelling and some 
tenderness.  He indicated that the left testicle was larger 
than the right.  

B.  Legal Analysis

The RO has rated the veteran's left hydrocele by analogy 
under DC 7599-7120; however, the Board will also consider 
Diagnostic Code 7523.  It is noted that the rating schedule 
does not list hydroceles or varicoceles as a specific 
disorder.  In such cases, ratings by analogy are authorized.  
38 C.F.R. § 4.20.  A hydrocele is a collection of fluid in 
the testicle or spermatic cord.  Dorland's Illustrated 
Medical Dictionary, 783 (1994).  A varicocele is a varicose 
condition of the veins of the pampiniform plexus, forming a 
swelling that feels like a "bag of worms"...accompanied by a 
constant pulling, dragging, or dull pain in the scrotum.  
Dorland's at 1795.

Under Diagnostic Code 7120, mild varicose veins or varicose 
veins with no symptoms warrant a noncompensable evaluation.  
Moderate varicose veins, bilateral or unilateral, when 
affecting the superficial veins above the knees, with 
symptoms of pain or cramping on exertion, warrants a 10 
percent evaluation.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  

Diffuse left testicle swelling approximating edema 
accompanied by pain currently manifests the service-connected 
left testicle disability.  In this case, the veteran's 
complaint of pain and tenderness along with the medical 
evidence of left testicle swelling was rated 10 percent 
disabling under Diagnostic Code 7120.  This rating is 
analogous to pain and cramping on exertion, as these symptoms 
are somewhat similar.  However, in considering the next 
higher rating available under Diagnostic Code 7120 (20 
percent), the Board notes that persistent edema incompletely 
relieved by elevation is the only additional criterion that 
must be shown.  Edema is defined generally as swelling due to 
accumulation of fluid in the cells.  Dorland's Illustrated 
Medical Dictionary 528 (28th ed. 1994).  The Board notes then 
that a rating for varicocele and/or hydrocele, by definition, 
contemplate some enlargement as would a varicose vein rating 
and the Board would not assign a higher rating on this basis.  
However, because the recent examiner found "diffuse left 
testicle swelling," the Board will resolve any doubt on 
whether this approximates an edematous condition in favor of 
the veteran.  Neither is it known whether elevating the 
extremity would completely relieve the swelling; however, 
resolving any remaining doubt on this point in favor of the 
veteran, the Board finds that because diffuse swelling is 
noted, the criteria for a 20 percent rating are met or 
approximated under Diagnostic Code 7599-7120.  The criteria 
for the next higher rating are not met because stasis 
pigmentation or eczema is not shown.  

Under Diagnostic Code 7523, complete atrophy of one testicle 
warrants a non-compensable rating whereas complete atrophy of 
two testes warrants a 20 percent evaluation.  Only these two 
ratings are available; however, a footnote under this section 
indicates that a review for entitlement for special monthly 
pension may be warranted.  38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (1998).  As atrophy of a testicle is not clinically 
shown, this code is not for application.

IV.  Extraschedular Evaluation

Because the veteran's claim for TDIU has been remanded for 
further development, the Board defers consideration of an 
extraschedular rating for the service-connected disabilities 
discussed above.


ORDER

1.  Entitlement to a 30 percent rating for a left ankle 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

2.  Entitlement to an increased rating for status post left 
inguinal hernia repair and status post right inguinal hernia 
repair, currently rated as 10 percent disabling, is denied. 

3.  Entitlement to a 20 percent rating for a left testicle 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 



REMAND

The Board finds that the claim for a total disability rating 
for compensation based on unemployability of the individual 
(TDIU) is plausible under 38 C.F.R. § 4.16(b).  In letters, 
testimony, and other statements, the veteran has asserted 
that he could no longer seek or maintain employment because 
of his service-connected disabilities.  His CER (Counseling / 
Evaluation Rehabilitation) folder contains information to the 
effect that he had been placed with an automobile dealer as a 
driver, and worked there for a short time in 1995, but had to 
stop "due to health problems."  It is also reported that he 
has a severe disability.  Unfortunately, the "health 
problems" are not identified.

By this decision, the combined rating for the veteran's 
service-connected disabilities will reach 70 percent; but he 
still will not have a single 40 percent disability.  His 
service-connected disabilities therefore do not satisfy the 
percentage requirements of 38 C.F.R. § 4.16(a) (1999) for a 
TDIU.  However, he now claims secondary service connection 
for bladder cancer.  The claim for a TDIU rating is 
intertwined with the new claim, as allowance of the new claim 
could lead to allowance of the TDIU claim.  Accordingly, 
consideration of the TDIU claim must be deferred pending RO 
consideration of the new service connection claim.

Therefore, in order to afford the veteran every consideration 
prior to adjudication, the appeal is REMANDED to the RO for 
the following action:  

The RO should adjudicate the claim for 
service connection for bladder cancer.  
If the claim is granted, the claim for a 
TDIU should be readjudicated.  If the 
bladder cancer claim is denied, the 
veteran and his representative should be 
so informed, and given the appropriate 
appellate rights.  In any event, the case 
should be returned to the Board for 
further consideration of the TDIU appeal 
unless a TDIU is granted.  The veteran is 
informed that a new notice of 
disagreement and substantive appeal will 
be necessary if he desires appellate 
review of the bladder cancer claim.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

